DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Summary
2.	This office action for US Patent application 16/328,381 is responsive to communications filed on 10/14/2021, in response to the Non-Final Rejection of 07/22/2021. Claims 3, 4, 11, 12, and 16 have been cancelled. Claims 1, 2, 5-10, 13-15, and 17-20 have been amended. Currently, claims 1, 2, 5-10, 13-15, and 17-25 are pending and are presented for examination. 

Response to Arguments
3.	In response to communication filed on 10/14/2021, the claim interpretation under 35 U.S.C 112(f) with respect to claims 1 and 18 have been withdrawn in view of the amendment and remarks. 
4.	Applicant's remarks see pages 11-14 with respect to amendment and argument have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 5-10, 13-15, and 17-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama et al. (US 2014/0085466A1) (hereinafter Moriyama).
 	Regarding claim 1, Moriyama discloses an image processing apparatus (e.g. see abstract; Fig. 1: an image generating apparatus), comprising
	circuitry (e.g. see Fig. 1; paragraph 0137: hardware circuit) configured to: 
	receive a wide-angle view image of a periphery of a vehicle (e.g. see Figs. 1-3, paragraphs 0037, 0038: wide angle lens on-vehicle cameras 5):
	receive vehicle information of the vehicle from at least one sensor (e.g. see paragraphs 0049, 0078: shift sensor, speed sensor; Fig. 9, paragraphs 0094, 0114);
	determine a state of the vehicle based on the received vehicle information (e.g. see paragraphs 0049, 0078: a state of vehicle sent from the shift sensor 101; Fig. 9, paragraphs 0094, 0114); and
(e.g. see Figs. 2-3, paragraphs 0036, 0037: different viewpoint direction)  by projection of a part of the wide-angle view image onto a plane in the prescribed viewpoint direction (e.g. see Figs. 2-3, paragraphs 0038, 0072, 0079), wherein the generation of the image in the prescribed viewpoint direction is based on the determined state of the vehicle (e.g. see Figs. 2-3, paragraphs 0049, 0078, 0079: a state of vehicle sent from the shift sensor; Figs. 10, 14, 16, paragraphs 0104, 0122, 0131; also see paragraphs 0135: a view direction and viewpoints).
	Regarding claim 5, Moriyama discloses the image processing apparatus according to claim 1, wherein
	the state of the vehicle is a movement of the (e.g. see paragraphs 0049, 0076, 0078: a state of vehicle including backward, forward movements; Fig. 9, paragraphs 0094, 0095, 0114; also see Figs. 2-3, 10, 14, 16, paragraphs 0125, 0131).
	Regarding claim 6, Moriyama discloses the image processing apparatus according to claim 1, wherein
	the state of the vehicle is an operation performed with respect to the vehicle (e.g. see paragraphs 0049, 0076, 0078: a state of vehicle including backward, forward movements; Fig. 9, paragraphs 0094, 0095, 0114; also see Figs. 2-3, 10, 14, 16, paragraphs 0125, 0131).
Regarding claim 7, Moriyama discloses the image processing apparatus according to claim 1, wherein the circuitry is further configured to:
	determine the state of the vehicle is an ordinary traveling state based on the received vehicle information which indicates that a speed of the vehicle is equal to or greater than a determined threshold (e.g. see paragraphs 0049, 0076, 0078: speed of the vehicle and a state of vehicle including backward and forward movements; Fig. 9, paragraphs 0094, 0095, 0114; also see Figs. 2-3, 10, 14, 16, paragraphs 0125, 0131); and
	generates the image in the prescribed viewpoint direction toward a rear side of the vehicle based on the determination that the state of the vehicle is the ordinary traveling state (e.g. see paragraphs 0049, 0076, 0078: a state of vehicle including backward, forward movements; Fig. 9, paragraphs 0094, 0095, 0114; also see Figs. 2-3, 10, 14, 16, paragraphs 0125, 0131).
	Regarding claim 8, Moriyama discloses the image processing apparatus according to claim 1, wherein the circuitry is further configured to:
	determine the state of the vehicle is one of a right turning state or a left turning state based on the vehicle information, wherein the vehicle information indicates a winker switch is set in one of a right direction or a left direction (e.g. see Fig. 2, paragraphs 0037, 0054, 0070: left or right direction); and
based on the determination that the vehicle when the vehicle is in one of the right turning state or the left turning state (e.g. see paragraphs 0040: a steering wheel of the vehicle; Fig. 2, paragraphs 0037, 0054, 0070: left or right direction).
	Regarding claim 9,   Moriyama discloses the image processing apparatus according to claim 1, wherein the circuitry is further configured to:
	determine the state of the vehicle is a slow traveling state based on the received vehicle information which indicates that a speed of the vehicle is less than a determined threshold (e.g. see paragraphs 0049, 0076, 0078: a speed of the vehicle and a state of vehicle including backward and forward movements); and
	generates the image in the prescribed a viewpoint direction toward an oblique-lower front side of a lateral surface of the vehicle based on the determination that the state of the vehicle is the slow traveling state (e.g. see paragraphs 0049, 0076, 0078: a speed of the vehicle and a state of vehicle including backward and forward movements).
	Regarding claim 10,   Moriyama discloses the image processing apparatus according to claim 1, wherein the circuitry is further configured to:
determine the state of the vehicle is a backward movement state based on the received vehicle information (e.g. see paragraphs 0049, 0076, 0078: a speed of the vehicle and a state of vehicle including backward and forward movements); and
	generates the image in the prescribed viewpoint direction toward a lower side of a lateral surface of the vehicle based on the determination that the state of the vehicle is the backward movement state (e.g. see paragraphs 0049, 0076, 0078: a speed of the vehicle and a state of vehicle including backward and forward movements).
	Regarding claim 13,   Moriyama discloses the image processing apparatus according to claim 1, further comprising
	a display screen configured to display the generated image generated by the image processing section (e.g. see Fig. 1, paragraphs 0034, 0035, 0039; also see paragraphs 0040, 0046, 0076: display 3).
	Regarding claim 14, Moriyama discloses the image processing apparatus according to claim 13, wherein
	the display screen is further configured to display in a layout corresponding to the state of the vehicle (e.g. see Fig. 1, paragraphs 0034, 0035, 0039; also see paragraphs 0040, 0046, 0076: display 3).
Regarding claim 15,   Moriyama discloses the image processing apparatus according to claim 13, wherein
	the display screen is further configured to display the generated image in at least one position of a plurality of positions corresponding to the state of the vehicle (e.g. see Fig. 1, paragraphs 0034, 0035, 0039; also see paragraphs 0040, 0046, 0076: display 3).
	Regarding claim 17, this claim is a method claim of an apparatus version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 18,    it contains the limitations of claims 1, 12 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, this claim is a method claim of an apparatus version as applied to claim 18 above, wherein the method performs the same limitations cited in claim 18, the rejections of which are incorporated herein.
	Regarding claim 20, it contains the limitations of claims 17-18, and is analyzed as previously discussed with respect to those claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable by Moriyama et al. (US 2014/0085466A1) in view of Hiroshi et al. (US 2010/0220190A1) (hereinafter Hiroshi).
	Regarding claim 2,    Moriyama does not explicitly disclose the image processing apparatus according to claim 1, wherein the circuit is further configured to execute a distortion correction on the part of the wide-angle view image prior to the generation of the image in the prescribed viewpoint direction.
	However, Hiroshi discloses wherein the circuit is further configured to execute a distortion correction on the part of the wide-angle view image prior to the generation of the image in the prescribed viewpoint direction (e.g. see paragraphs 0017, 0033, 0045: correcting lens distortion; Fig. 3, paragraphs 0053-0055; also see Fig. 8, paragraph 0093: correct lens distortion).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Moriyama to add the teachings of Hiroshi as above, in order to provide apparatus and method for suitably 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.